FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                        December 16, 2016
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
WENDY COBB,

      Petitioner - Appellant,

v.                                                          No. 16-5134
                                               (D.C. No. 4:14-CV-00335-GKF-FHM)
DEBBIE ALDRIDGE, Warden,                                    (N.D. Okla.)

      Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before PHILLIPS, McHUGH, and MORITZ, Circuit Judges.
                   _________________________________

      Wendy Cobb, an Oklahoma prisoner appearing pro se, seeks a certificate of

appealability (COA) to appeal the district court’s denial of her request for habeas

relief. Because Ms. Cobb has failed to satisfy the standards for issuance of a COA,

we deny the request and dismiss this matter.

      In 2009, a fire occurred at the home of Ms. Cobb and her estranged husband,

Michael Cobb. Investigators found Mr. Cobb’s body in the remains of the fire.

Following the medical examiner’s determination that Mr. Cobb died from a blow to

the head, the incident was investigated as murder.



      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      At the time of the fire, the Cobbs were embroiled in an acrimonious divorce.

Shortly after the incident, Ms. Cobb’s boyfriend, Nicholas Shires, was arrested and

charged with first degree murder. He eventually confessed and implicated Ms. Cobb

in the crime. Mr. Shires agreed to testify against her at trial in exchange for a

22-year sentence.

      At trial Mr. Shires testified that he volunteered to kill Mr. Cobb. According to

Mr. Shires, he waited at the Cobbs’ home for Mr. Cobb to come home and, after a

struggle, he hit Mr. Cobb in the head with a baseball bat and dragged his body into a

bedroom. He then poured gasoline throughout the house and set the fire. Mr. Shires

further testified that Ms. Cobb planned the killing, drove him to the Cobbs’ home,

provided him with the bat and gasoline, and loaned him the motorcycle that he used

to flee the scene. A number of other witnesses also testified at trial and gave

evidence that implicated Ms. Cobb in the murder. The jury found her guilty of first

degree murder and she was sentenced to life in prison.

      The Oklahoma Court of Criminal Appeals (OCCA) affirmed Ms. Cobb’s

conviction and sentence on direct appeal. The federal district court denied Ms.

Cobb’s application for habeas relief under 28 U.S.C. § 2254 and denied a COA.

Ms. Cobb has moved for a COA in this court on one issue—the evidence was

insufficient to find her guilty of first degree murder.

      Ms. Cobb may not appeal the district court’s denial of her § 2254 application

without a COA. 28 U.S.C. § 2253(c)(1)(A); see Miller-El v. Cockrell, 537 U.S. 322,

335-36 (2003). To obtain a COA, she must make “a substantial showing of the

                                            2
denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and “that reasonable jurists

could debate whether . . . the petition should have been resolved in a different manner

or that the issues presented were adequate to deserve encouragement to proceed

further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks

omitted).

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs

federal habeas review of state court decisions. See 28 U.S.C. § 2254. If state court

proceedings adjudicated the merits of a claim, as it did regarding Ms. Cobb’s

sufficiency-of-the-evidence argument, a federal court may grant habeas relief only if

the state court decision “was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United

States,” id. § 2254(d)(1); or “was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding,” id. § 2254(d)(2).

The state courts’ factual determinations “shall be presumed to be correct.”

Id. § 2254(e)(1).

      In deciding whether to grant a COA, we are required to “look to the District

Court’s application of AEDPA to petitioner’s constitutional claims and ask whether

that resolution was debatable amongst jurists of reason.” Miller-El, 537 U.S. at 336.

      In her habeas petition, Ms. Cobb argued that the evidence introduced at trial

was insufficient to establish that she participated in the murder. When reviewing the

sufficiency of evidence in a habeas action, “the relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier

                                           3
of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      In her direct appeal to the OCCA, Ms. Cobb argued that Mr. Shires’s

testimony was not sufficiently corroborated under Okla. Stat. tit. 22, § 742, and thus

could not be considered in the sufficiency analysis. She further maintained that

without Mr. Shires’s testimony, the remaining evidence was insufficient to support

the conviction. The OCCA found that Mr. Shires’s testimony was adequately

corroborated, and his testimony, along with the other evidence, was sufficient to

support Ms. Cobb’s conviction.

      In reviewing the OCCA’s decision, the district court held that there is no

principle of federal law that requires the exclusion of the uncorroborated testimony

of an accomplice. It further held that when Mr. Shires’s testimony and the other

evidence was viewed in the light most favorable to the prosecution, a rational trier of

fact could have found the essential elements of the crime beyond a reasonable doubt.

No reasonable jurist would find the district court’s resolution of this claim debatable

or wrong.

      We deny Ms. Cobb’s request for a COA and dismiss the appeal.

                                                      Entered for the Court


                                                      Carolyn B. McHugh
                                                      Circuit Judge




                                           4